- Prepared by EDGARX.com Exhibit Mechanical Technology Announces Shareholder Rights Plan to Protect $51 Million in Net Operating Loss Carryforwards Albany, N.Y., October 6, 2016 Mechanical Technology, Incorporated (“MTI” or the “Company”) (OTCQB: MKTY), a company engaged, through its subsidiary MTI Instruments, Inc., in the design, manufacture and sale of precision test and measurement sensors, instruments and systems that provide solutions for linear displacement, vibration measurement and system balancing and tensile measurements in markets that require the exacting measurement and control of products and processes for automated manufacturing, assembly and consistent operation of complex machinery, announces that its Board of Directors has adopted a shareholder rights plan (the “Rights Plan”). The Rights Plan is designed to protect MTI’s valuable net operating loss carryforwards (“NOLs”) from the limitations under Section 382 of the Internal Revenue Code (“IRC”). As of June 30, 2016, MTI had over $51 Million in NOLs, which can be used in certain circumstances to offset future taxable income and reduce federal income taxes.
